Title: From George Washington to Samuel Washington, 1 October 1775
From: Washington, George
To: Washington, Samuel



Dr Brother,
[Cambridge] Octr 1st [1775]

I have understood from a Letter which Genl Gates has receivd, that you had thoughts of purchasing a Mill from Mr Jacob Hite—Let me Intreat you to consider the Matter well before you bargain—I have understood that this is a very expensive piece of Work—that the Dam has already gone off once or twice &, independently of this, the Work, from the extensiveness of them, is, & must be, costly—To keep a Mill of this sort then going to any advantage you must have a very skillful & what perhaps may be still harder to get, a very honest, & Indistrious Miller. This is not all, you must have a large Capital of ready money, for wheat always commands Cash, when Flour will not Sell at all. This still is not the worst—Have you considered the times? where are you to get a Market for any thing you raise? Would you therefore advance a Sum, or subject yourself to pay the Interest of it, when, in the first place, you do not know how long it may be before you can raise a single Groat out of the Estate purchased? &, in the sec[on]d place, whether the whole may not in a manner be Sunk? This in my opinion is no time for purchases.
